[Cite as State v. Kaufmann, 2022-Ohio-3487.]

                 IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                              ASHTABULA COUNTY

STATE OF OHIO,                                    CASE NO. 2022-A-0011

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        - vs -                                    Court of Common Pleas

DAVID M. KAUFMANN,
                                                  Trial Court No. 2020 CR 00358
                 Defendant-Appellant.


                                               OPINION

                                   Decided: September 30, 2022
                                        Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Joseph R. Klammer, The Klammer Law Office, LTD., The Historic Mentor Center Street
School, 7482 Center Street, Unit 6, Mentor, OH 44060 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, David M. Kaufmann, appeals from the judgment of the Ashtabula

County Court of Common Pleas, convicting him, after entering pleas of guilty, on two

counts of felony-four gross sexual imposition. At issue is whether appellant’s trial counsel

was ineffective and whether the trial court erred in sentencing him to maximum,

consecutive terms of imprisonment. We affirm.

        {¶2}     Appellant was indicted on three counts of gross sexual imposition, felonies

of the fourth degree, in violation of R.C. 2907.05(A)(1) and R.C. 2907.05(C)(1); he was

also indicted on one count of gross sexual imposition, a misdemeanor of the third degree,
in violation of R.C. 2907.06(A)(4) and R.C. 2907.06(C). He pleaded not guilty to the

charges. He later withdrew his plea of not guilty and entered into a plea of guilty to two

counts of felony-four gross sexual imposition. At the plea hearing, the prosecutor advised

the court that the following occurred:

       {¶3}   “Your Honor, there were two different victims and two different dates. The

first, Your Honor, he had gotten into the shower with the victim who was then 16, and they

were showering together; both were nude. During this time, he would get an erection and

at times cuddle with her in the shower.

       {¶4}   “The other girl, who was 13 at the time, indicated she was having difficulty

shaving other pubic hair. [Sic.] He proceeded to again get into the shower naked with

her, assist her in shaving her, and they would wash with a washcloth her private areas.”

       {¶5}   Upon receiving the state’s factual basis, the trial court asked appellant if he

agreed with the state’s recitation. Appellant’s counsel responded with the following:

       {¶6}   “Judge, as you heard the conversation between me and [the prosecutor]

earlier, there’s already been admissions, and an agreement by everybody who would be

involved in this case, that that behavior did happen. We were discussing whether or not -

- he showered with the girls and he did shave them. That’s what happened.”

       {¶7}   The trial court then asked defense counsel whether appellant admitted the

conduct, to which counsel stated “[H]e does.” Appellant interjected, stating: “And I - -

from day one, I admitted that there was a responsibility to take care of, yes. But - -.”

Defense counsel cut appellant off, stating: “That’s enough.”

       {¶8}   The trial court ultimately sentenced appellant to an 18-month term of

imprisonment for each count, to be served consecutively to one another. Appellant now

appeals.
                                             2

Case No. 2022-A-0011
       {¶9}   His first assignment of error provides:

       {¶10} “Appellant was denied effective assistance of counsel at his plea agreement

and sentencing hearing.”

       {¶11} Appellant contends his trial counsel was ineffective for admitting conduct

that was beyond that for which he was charged. Specifically, appellant asserts counsel,

at the plea hearing, represented to the court that he shaved and entered the shower with

the juvenile victims. Appellant appears to argue there was only an allegation that he

assisted in shaving one of the victims. As such, he claims, counsel misrepresented

material facts to the trial court which led him to entering the plea based upon unsupported

facts and influenced the trial judge to maximum, consecutive terms of imprisonment on

each count. We do not agree.

       {¶12} “In order to prevail on an ineffective assistance of counsel claim, an

appellant must demonstrate that trial counsel’s performance fell ‘below an objective

standard of reasonable representation and, in addition, prejudice arises from counsel’s

performance.’” State v. Andrus, 11th Dist. Ashtabula No. 2019-A-0082, 2020-Ohio-6810,

¶60, citing State v. Bradley, 42 Ohio St.3d 136 (1989), paragraph two of the syllabus

(adopting the test set forth in Strickland v. Washington, 466 U.S. 668 (1984)). “In order to

show prejudice, the appellant must demonstrate a reasonable probability that, but for

counsel’s error, the result of the proceeding would have been different.” Andrus,

supra, citing Bradley, supra, at paragraph three of the syllabus. In the context of a guilty

plea conviction, this means that appellant would not have pleaded guilty but for counsel’s

ineffective assistance. State v. Madeline, 11th Dist. Trumbull No. 2000-T-0156, 2002 WL

445036, *3 (Mar 22, 2002). “If a claim can be disposed of by showing a lack of sufficient

prejudice, there is no need to consider the first prong, i.e., whether trial counsel’s
                                             3

Case No. 2022-A-0011
performance was deficient.” Andrus, supra, citing Bradley, supra, at 143, citing Strickland,

supra, at 695-696.

       {¶13} Moreover, “[t]he mere fact that, if not for the alleged ineffective assistance

of counsel, the defendant would not have entered a guilty plea not sufficient to establish

the requisite connection between the guilty plea and the ineffective assistance. * * *

Rather, ineffective assistance of trial counsel is found to have affected the validity of a

guilty plea when it precluded a defendant from entering his plea knowingly and

voluntarily.” (Emphasis removed.) Madeline, supra, citing State v. Sopjack, 11th Dist.

Geauga No. 93-G-1826, 1995 WL 869968, *4, citing State v. Haynes, 11th Dist. Trumbull

No. 93-T-4911, 1995 WL 237075, at 4-5. This court has explained that “by entering a plea

of guilty, appellant waived the right to contest the effectiveness of his representation prior

to the entry of the guilty plea if it did not cause less than a knowing and voluntary plea.”

Haynes, supra, at *1; see also Madeline, supra. “As a general proposition, the Supreme

Court of Ohio has stated that a guilty plea ‘represents a break in the chain of events which

has preceded it in the criminal process.’” Haynes, supra, quoting State v. Spates, 64 Ohio

St.3d 269, 272 (1992).

       {¶14} We recognize that defense counsel’s representations to the court do not

match the specifics of the prosecutor’s factual allegations. Defense counsel represented

appellant committed the same acts against each victim. The prosecutor’s recitation

provided that, if the matter went to trial, the state would prove appellant, in an aroused

condition, showered and cuddled with one victim; alternatively, the state alleged appellant

showered, shaved, and washed the private area of the second victim. Appellant did not

dispute the state’s allegations at either the plea hearing or at sentencing. Appellant does

not argue defense counsel’s alleged misstatements prevented him from entering a
                                              4

Case No. 2022-A-0011
knowing, intelligent, and voluntary plea of guilty. In this respect, appellant has waived his

ineffectiveness claim as it relates to the guilty plea.

       {¶15} Even assuming appellant’s argument was not waived, however, the record

demonstrates appellant entered a valid plea. A plea of guilty is a complete admission of

guilt to the allegations in the indictment. Crim.R. 11(B)(1). By implication, a valid guilty

plea represents a complete admission to the state’s rendition of the facts upon which the

charges are based and which it represents it would prove had the matter proceeded to

trial. Appellant does not dispute the state’s factual allegations. And, during the plea

hearing, the trial court requested appellant to read portions of his plea agreement

regarding his waiver of rights and his admission to the offenses at issue. The trial court

confirmed appellant understood the rights he was waiving and that he understood and

had no questions about the effect of the plea; namely, that he admitted to committing the

offenses at issue.

       {¶16} We perceive no basis to conclude appellant’s plea was not knowingly,

intelligently, and voluntarily entered. In this respect, counsel was not ineffective during

the plea process.

       {¶17} Next, we fail to see how counsel’s alleged misrepresentations at the plea

hearing regarding the underlying criminal conduct had any impact upon the trial court’s

ultimate sentence. Even assuming trial counsel’s representations might be inaccurate

and, therefore, his performance in this narrow regard arguably fell below an objective

standard of reasonableness, appellant cannot establish prejudice.

       {¶18} At sentencing, defense counsel noted appellant had no criminal record. He

argued that appellant might need some mental health assistance but asserted he did not

think imprisonment was either necessary or required to protect the public. Counsel
                                               5

Case No. 2022-A-0011
therefore requested community control sanctions. In allocution, appellant apologized for

his actions, but did not contest his guilt. And the state, after assessing the facts before

the court, highlighted appellant’s role as a parental figure and the exploitation of that role.

The prosecutor also noted appellant appeared to be “candy-coating” his actions as “bad

judgment” rather than criminally sexual conduct with minors.            The prosecutor also

emphasized that appellant’s representations that alcohol and/or drugs had no role in the

incidents made appellant’s conduct potentially more problematic. The prosecutor pointed

out that the lack of alcohol and/or drugs indicates appellant did not suffer from impaired

judgment; and, as a result, his actions may simply reflect “who he is, to some extent.”

       {¶19} The prosecutor also read one of the victim’s impact statements into the

record. The victim detailed significant mental stress, trust issues with men, suicidal

thoughts, and poor hygiene (due to her memories of appellant’s actions). The victim also

emphasized that appellant’s conduct caused her younger sister great suffering as well;

the victim ultimately requested the maximum term of imprisonment.              In light of the

foregoing, the trial court stated:

       {¶20} “This Defendant, according to the Presentence Report, does not have a

criminal history. However, looking at the seriousness factors, there was, apparently,

permanent injury to both victims, so the Court will find that the more serious factors

override the less serious factors. And with the Ohio Constitution of Marcy’s law, the

victims have requested the maximum prison sentence, and the Court finds that a term of

maximum prison sentence is in order.”

       {¶21} The foregoing demonstrates the trial court listened to the parties and the

victim’s statement at the hearing. There is no suggestion the trial court relied upon

defense counsel’s previous statements regarding appellant’s conduct that were allegedly
                                              6

Case No. 2022-A-0011
inaccurate. Appellant has therefore failed to show a reasonable probability that, but for

counsel’s purported error(s), his sentence would be different.

        {¶22} Appellant’s first assignment of error lacks merit.

        {¶23} Appellant’s second assignment of error provides:

        {¶24} “The imposition of maximum and consecutive sentences is contrary to law.”

        {¶25} Appellant initially argues that defense counsel’s misstatements at the plea

hearing caused the trial court to improperly inflate his sentence. As discussed under his

first assignment of error, however, the record does not support this assertion. This

argument therefore lacks merit.

        {¶26} Next, appellant claims the trial court erred in sentencing him to the

maximum sentence on the two counts of gross sexual imposition to which he pleaded

guilty.1 Again, this argument is without merit.

        {¶27} “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence that is appealed under this section or may vacate the sentence and

remand the matter to the sentencing court for resentencing * * * if it clearly and

convincingly finds * * * (a) [t]hat the record does not support the sentencing court’s



1. Appellant points out that a defendant is subject to the sentencing scheme in effect at the time of his or
her offense. See, e.g., State v. Craig, 110 Ohio St.3d 306, 2006-Ohio-4571, ¶121-122. The indictment
charged the offenses within the time frame of May 23, 2015 – May 23, 2017 and September 7, 2015 –
September 6, 2018. R.C. 2953.08(G)(2), the statute governing appellate review of consecutive
sentences as well as R.C. 2929.24(C)(4), the statute governing the imposition of consecutive sentences
have not substantively changed since 2015. Appellant, however, cites former R.C. 2929.14(C) for the
proposition that, in order to impose maximum sentences, a trial judge was required to make certain
factual findings. That provision of R.C. 2929.14(C), however, was found unconstitutional and
excised from the Revised Code by the Supreme Court of Ohio in State v. Foster, 109 Ohio St.3d
1, 2006-Ohio-856, paragraph one of the syllabus. Hence, that aspect of the former statute was
no longer effective at the time of appellant’s commission of the offenses.
                                                 7

Case No. 2022-A-0011
findings under division * * * (C)(4) of section 2929.14, or * * * (b) [t]hat the sentence is

otherwise contrary to law.” R.C. 2953.08(G)(2).

       {¶28} The     Ohio   Supreme     Court has clarified      the   application of R.C.

2953.08(G)(2) in relation to R.C. 2929.11 and R.C. 2929.12 and held that it does not allow

an appellate court to vacate a sentence based on “lack of support in the record for a trial

court’s findings” or to “independently weigh the evidence in the record and substitute its

judgment for that of the trial court.” State v. Jones , 163 Ohio St.3d 242, 2020-Ohio-6729,

¶29, 42. In effect, R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court

to modify or vacate a sentence based on its view that the sentence is not supported by

the record under R.C. 2929.11 or R.C. 2929.12.” Jones, supra, at ¶39.

       {¶29} “Although a court imposing a felony sentence must consider the purposes

of felony sentencing under R.C. 2929.11 and the sentencing factors under R.C. 2929.12,

‘neither R.C. 2929.11 nor 2929.12 requires [the] court to make any specific factual

findings on the record.’” State v. Bryant, 2022-Ohio-1878, at ¶20, quoting Jones, supra,

at ¶20. The trial court expressly stated it considered the R.C. 2929.12 factors. Further,

the record demonstrates the trial court ordered and reviewed the presentence

investigation report and heard arguments in mitigation. There is consequently nothing to

suggest the trial court failed to consider the R.C. 2929.12 factors. Appellant’s argument

lacks merit.

       {¶30} Finally, appellant claims the trial court erred in ordering him to serve

consecutive sentences. He argues the trial court correctly pointed out at the sentencing

hearing that he had no criminal history. The trial court erred, however, in concluding, in

its judgment entry on sentence, that appellant’s history of criminal conduct demonstrates

that consecutive sentences are necessary to protect the public from future crime. He
                                             8

Case No. 2022-A-0011
additionally challenges the trial court’s finding that at least two of the multiple offenses

were committed as part of one or more courses of conduct. He maintains the facts fail to

support he engaged in a “course of conduct” in committing the two offenses.

       {¶31} Pursuant to R.C. 2929.14(C)(4), separate prison terms for multiple offenses

may be ordered to be served consecutively if the court finds it is “necessary to protect the

public from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public,” and if the court also finds any of the factors in R.C.

2929.14(C)(4)(a)-(c) are present. Those factors include the following:

       {¶32} “(a) The offender committed one or more of the multiple offenses while the

offender was awaiting trial or sentencing, was under a sanction imposed pursuant

to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

control for a prior offense.

       {¶33} “(b) At least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more of the multiple offenses

so committed was so great or unusual that no single prison term for any of the offenses

committed as part of any of the courses of conduct adequately reflects the seriousness

of the offender’s conduct.

       {¶34} “(c) The offender’s history of criminal conduct demonstrates that

consecutive sentences are necessary to protect the public from future crime by the

offender.” R.C. 2929.14.

       {¶35} “[T]o impose consecutive terms of imprisonment, a trial court is required to

make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and


                                             9

Case No. 2022-A-0011
incorporate its findings into its sentencing entry * * *.” State v. Bonnell, 140 Ohio St.3d

209, 2014-Ohio-3177, ¶37.

       {¶36} With the foregoing standards in mind, appellant is correct that the trial court

erred in concluding appellant’s criminal history justifies consecutive sentences. Appellant

had no criminal history. This does not imply the trial court erred in imposing consecutive

sentences. The record supports the trial court’s remaining findings, not the least of which

its determination that the offenses were part of a course of conduct.

       {¶37} Ohio’s sentencing statutes do not appear to define the phrase “course of

conduct. ” The Second Appellate District has confronted this issue and noted:

       {¶38} The term “course of conduct” is not defined in R.C. 2929.14, but other

sources provide some guidance. The supreme court has held that, for purposes of a death

specification in a case involving multiple murders, a course of conduct may be established

by factual links, including time, location, weapon, cause of death, or similar

motivation. State v. Short, 129 Ohio St.3d 360, 2011-Ohio-3641, ¶144. Ohio Jury

Instructions has included this definition in at least one of its instructions. See 2 Ohio Jury

Instructions 513.49(E)(6). Similarly, “some connection, common scheme, or some pattern

or psychological thread that ties” offenses together can establish a single course of

conduct. State v. Sapp, 105 Ohio St.3d 104, 2004-Ohio-7008, syllabus. See also State

v. Summers, 2d Dist. Darke No. 2013 CA 16, 2014-Ohio-2441, ¶14.

       {¶39} We conclude the Second District’s explanation of the phrase “course of

conduct” is persuasive.

       {¶40} Here, according to the factual recitation at the plea hearing, appellant, while

nude, showered with and, while aroused, “cuddled” one victim while in the shower. He

also showered with the second victim, shaved her pubic region, and washed her private
                                             10

Case No. 2022-A-0011
area. The incidents are factually linked in that both victims were minor girls with whom

appellant showered.     Appellant’s motive for each criminal act could be reasonably

construed as a prurient interest in touching minor females while in a state of disrobe in a

shower. There are common connections, patterns, and a similar psychological thread

with each incident.    We therefore conclude the trial court did not err in concluding

appellant’s actions represented a course of conduct and the harm was so great or unusual

as to justify consecutive sentences.

      {¶41} Appellant’s second assignment of error lacks merit.

      {¶42} For the reasons discussed in this opinion, the judgment of the Ashtabula

County Court of Common Pleas is affirmed.



MARY JANE TRAPP, J.,

JOHN J. EKLUND, J.,

concur.




                                            11

Case No. 2022-A-0011